Citation Nr: 0412921	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946 and from June 1951 to October 1953.  The veteran died on 
June [redacted], 1998; the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  
Jurisdiction over the appellant's claim was subsequently 
transferred to the Winston-Salem, North Carolina RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In its November 1998 letter, the New York, New York RO 
advised the appellant that it had determined she was not 
entitled to accrued benefits.  Later that month she submitted 
a notice of disagreement.  She has not yet been provided with 
a statement of the case in response to the notice of 
disagreement.  Accordingly, this issue must be remanded to 
the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); see Manlincon v. West, 12 
Vet. App. 238 (1999).

The issue of entitlement to accrued benefits is potentially 
inextricably intertwined with that of entitlement to service 
connection for the cause of death.  Therefore, the Board is 
deferring a decision on the latter claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The AMC should issue a statement of 
the case with regard to the issue of 
entitlement to accrued benefits.  Only if 
the appellant submits a timely substantive 
appeal, will this issue be further 
considered by the Board.

2.  If warranted, the AMC should re-
adjudicate the claim for service 
connection for the cause of death and 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




